F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               MAR 13 2000
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

    CHRISTY D. MYERS,

                Plaintiff-Appellant,

    v.                                                     No. 98-6380
                                                     (D.C. No. CV-95-456-T)
    YASH CHOPRA, M.D.,                                     (W.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT             *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.




         Plaintiff-appellant Christy Myers appeals from the damage award portion of

a judgment entered in her favor in a suit for assault and battery and intentional

infliction of emotional distress against defendant-appellee Yash Chopra, M.D       1
                                                                                       .




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
       Appellant contends that the jury’s awards of $1.00 in nominal damages and

$2.00 in punitive damages were inadequate to compensate her for emotional and

mental injuries she sustained when appellee repeatedly fondled and squeezed her

breasts while administering epidural anesthesia during her labor and delivery.

Unfortunately, whether appellant’s contentions are considered to be a challenge to

the sufficiency of the evidence to support the jury’s award, an assertion that the

damages were so inadequate as to require a new trial, or a claim that the jury

reached an impermissible compromise verdict,          see Shugart v. Central Rural Elec.

Co-op. , 110 F.3d 1501, 1505 (10th Cir. 1997) (defining compromise verdict as

one in which the jury is unable to agree on liability and compromises the

disagreement by entering a low award of damages), the record before us indicates

that appellant failed to preserve error by raising those issues before the district

court after the jury reached its verdict.

       It is a fundamental tenet that an appellate court reviews only those claims

of legal error on which the trial court has first had an opportunity to rule.   See

Neu v. Grant , 548 F.2d 281, 286-87 (10th Cir. 1977).

       The purpose for timely objection or motion as a precedent to review
       on appeal is two-fold. It provides the trial court with the opportunity
       to know the specific contentions and to take corrective action, if
       required. And--more importantly for appellate review--it does not
       permit a party to sit idly by, watching error being committed, and
       then take a “first” shot at the claimed error without having accorded
       the trial court the opportunity to correct its action.


                                              -2-
Id. at 287. A claim that damages awarded by the jury were so inadequate as to

require a new trial must first be brought to the trial court’s attention in the form

of a motion for new trial. We then review the court’s ruling for abuse of

discretion. See Mason v. Oklahoma Turnpike Auth.      , 115 F.3d 1442, 1457 (10th

Cir. 1997). Appellant’s failure to preserve error in this manner precludes our

review. See Morrison Knudsen Corp. v. Fireman’s Fund Ins. Co.        , 175 F.3d 1221,

1256 n.45 (10th Cir. 1999) (stating that plaintiff’s argument that jury reached a

compromise verdict was waived by failing to move for a new trial on that

ground); Martin H. Redish, N   EW   T RIALS ; A MENDMENT OF J UDGMENTS , 12

Moore’s Federal Practice 3d § 59.55, at 59-136 (1999) (“Grounds for new trial

that arise solely in the context of post trial proceedings must be presented to the

trial court for consideration by a motion for new trial, and the failure to do so

deprives the appellate court [of] any record that is reviewable for error.”).

      The judgment is AFFIRMED.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -3-